COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               NOTICE

Appellate case name:       Milton Wayne Kay v. The State of Texas

Appellate case number:     01-13-00595-CR

Trial court case number: D-120519-R

Trial court:               260th District Court of Orange County

       An abatement record that complies with our Order of Abatement has been filed with the
Clerk of this Court. The appeal is reinstated.

         The appellant’s brief is due to be filed with the Clerk of this Court within 30 days of the
date of this order. Appellee’s brief, if any, is due to be filed within 30 days after appellant’s brief
is filed. See TEX. R. APP. PROC. 38.6.



Clerk’s signature:     /s/ Christopher A. Prine
                           Clerk of the Court

Date:                  October 7, 2013